 



Petrolia Energy Corporation 8-K [bbls-8k_083118.htm]

Exhibit 10.5

 

NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
WARRANTS ISSUED HEREUNDER HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, NOR THE SECURITIES LAWS OF ANY STATE.
NEITHER THIS NOTE NOR SUCH SHARES MAY BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED AT ANY TIME, EXCEPT UPON (1) REGISTRATION THEREOF, OR (2)
DELIVERY TO THE ISSUER OF THIS NOTE OR SUCH SHARES OF AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER, OR (3) THE SUBMISSION TO THE ISSUER OF THIS NOTE OR SUCH SHARES OF
OTHER EVIDENCE, REASONABLY ACCEPTABLE TO THE ISSUER, TO THE EFFECT THAT ANY SUCH
SALE, PLEDGE, HYPOTHECATION OR TRANSFER WILL NOT BE IN VIOLATION OF THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE, OR ANY RULES OR REGULATIONS PROMULGATED THEREUNDER.

 

ISSUE DATE: August 17, 2018

 

Petrolia Energy Corporation

 

12% Bridge Note - 2018

 

No. 0000 Houston, Texas $TBD

 

Petrolia Energy Corporation, a Texas corporation whose address is 710 North Post
Oak Road, Suite 510, Houston, Texas 77024 (hereinafter referred to as “Petrolia”
or the “Company”), for value received, hereby promises to pay to
________________, a Texas Business (the “Payee”), at Houston, Texas, or Payee’s
registered assigns at the address designated by such assigns in writing, the sum
of ________________________together with all accrued interest on the unpaid
principal balance hereof from the date hereof until (a) the date this 12% Note
is paid in full; (b) the Maturity Date; or (c) or such earlier date as the Note
is paid.

 

1.       Interest and Principal Payments. Interest will be paid or accrued
quarterly during the term of this 12% Note (“Promissory Note or “Note”). All
principal shall be payable on ________________________ (the “Maturity Date”) as
provided herein or earlier if prepaid. This Note may be prepaid by the Company
in whole or part by the Company by payment of principal and interest outstanding
under this Note, or any portion thereof, in cash to Holder. Any partial
prepayment shall be applied first to any accrued interest and then to any
principal amount outstanding. If the Note is not paid off or converted by the
maturity date, an extension of the Note will be allowed.

 

2.       Warrants. One (1) warrants will be issued for each dollar loaned to the
Company. The exercise price for each warrant is $0.10 per share and they will
expire in 1 year.

 

3.       Conversion. At the Holder’s option, the outstanding principal and
accrued interest amount of this Note may be converted into Petrolia common
shares. The conversion price/rate for the outstanding balance is $0.10 per
share. The payee will also have the ability to convert active warrants from this
principal.

 

4.       Events of Default. The occurrence and continuation of any one of the
following events or conditions shall constitute an “Event of Default”:

 

 

 

 

2

(a)         Petrolia fails to perform any of its obligations under this Note
within thirty (30) days after receipt from Payee of written notice of such
failure to perform and opportunity to cure during such 30 day period;

 

(b)         Petrolia makes an assignment for the benefit of creditors or becomes
insolvent or unable to pay its debts generally as they become due, or applies to
any tribunal for the appointment of a trustee or receiver for a substantial part
of the assets of Petrolia, or commences any proceedings relating to Petrolia
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debts, dissolution or other liquidation law of any jurisdiction; or any such
application is filed, or any such proceedings are commenced against Petrolia and
Petrolia indicates its consent to such proceedings, or an order is entered
appointing such trustee or receiver, or approving the petition in any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or other liquidation proceedings, and such order remains in effect
for one hundred twenty (120) days.

 

5.       Remedies. Upon the occurrence of an Event of Default, the Payee or
other holder of this Note may declare, by a notice in writing, the entire unpaid
principal of this Note, and all accrued but unpaid interest thereon, at once due
and payable, and upon any such declaration the principal of this Note and such
accrued but unpaid interest shall become and be immediately due and payable, and
the Payee or any other holder of this Note may thereupon proceed to protect and
enforce its rights, either by suit in equity or by action at law or by other
appropriate proceedings, whether for specific performance (to the extent
permitted by law) of any covenant or agreement contained herein or in aid of the
exercise of any power granted herein, or proceed to enforce the payment of this
Note or to enforce any other legal or equitable right of the Payee or such other
holder.

 

6.       Immunity. This Note and the indebtedness and obligations evidenced
hereby are solely corporate indebtedness and obligations, and no personal
liability whatsoever shall attach to or be incurred by any past, present or
future officer, director, shareholder, agent, attorney or employee of Petrolia,
under or by reason of any of the obligations, covenants or agreements contained
in or implied by this Note.

 

7.       Governing Law. It is the intention of the parties hereto that the terms
and provisions of this Note are to be construed in accordance with and governed
by the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of Interest which may be charged on account of
this Note.

 

8.       Notices. All notices, requests, consents, and other communications
required or permitted under this Note shall be in writing and shall be deemed,
unless otherwise provided, to have been delivered on the date mailed, postage
prepaid, by certified mail, return receipt requested, or on the date personally
delivered:

 

(i)If to the Payee, to the address of the Payee to the address set forth above.

 

(ii)If to Petrolia, to the address of Petrolia set forth above, Attention:
President; and:

 

(iii)If to any holder other than the Payee, to such address as may have been
designated by notice given Petrolia by such holder.

 

 

 

 

3

Petrolia, the Payee or any other holder hereof may designate a different address
by notice given in accordance with the foregoing.

 

THIS NOTE AND ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION
HEREWITH OR THEREWITH, REPRESENT THE FINAL AGREEMENT BETWEEN PETROLIA AND PAYEE
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR ORAL AGREEMENTS OF PETROLIA AND
THE PAYEE. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN PETROLIA AND PAYEE.

 

THIS NOTE IS SUBJECT TO FINAL ACCEPTANCE IN, AND ALL TERMS, OBLIGATIONS, AND
PROVISIONS OF THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF, THE STATE OF TEXAS.

 

IN WITNESS WHEREOF, Petrolia has authorized this Note to be executed in its
corporate name by its duly authorized officer as of the date first above
written.

 



  PETROLIA ENERGY CORPORATION           By:        Name: Zel C. Khan     Title:
CEO  

 

 

